                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


JEFFREY D. MANN, et al.,

                        Plaintiffs,

vs.                                                        Case No.: 2:18-cv-1565
                                                           JUDGE GEORGE C. SMITH
                                                           Magistrate Judge Deavers

OHIO DEPARTMENT OF
REHABILITATIONAND CORRECTIONS, et al.,

                        Defendants.


                                            ORDER

       On June 26, 2019, the United States Magistrate Judge issued a Report and

Recommendation recommending that the Interested Party, the State of Ohio’s Motion to Dismiss

and Defendants’ Motion to Dismiss be granted in part and denied in part. It was also

recommended that Plaintiffs’ Motion to Appoint Class Counsel and Plaintiffs’ Motion to Certify

Claims as a Class Action be denied without prejudice. (See Report and Recommendation, Doc.

45). The parties were advised of their right to object to the Report and Recommendation and

Order. This matter is now before the Court on Defendants’ Objections to the Report and

Recommendation. (See Doc. 50). Plaintiffs have responded. (Doc. 51). The Court will consider

the matter de novo. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3).

       Defendants object to the Magistrate Judge’s conclusions regarding respondeat superior

and the medical indifference claims. Specifically, they argue that the recommendation to deny

Defendants Eddy and GCIHCA’s Motion to Dismiss on the grounds of respondeat superior

should be overruled.
       Defendants are correct that “§ 1983 liability cannot be imposed under a theory of

respondeat superior.” Grinter v. Knight, 532 F.3d 567, 575 (6th Cir. 2008). “At a minimum, a §

1983 plaintiff must show that a supervisory official at least implicitly authorized, approved or

knowingly acquiesced in the unconstitutional conduct of the offending subordinate.” Bellamy v.

Bradley, 729 F.2d 416, 421 (6th Cir. 1984). Defendants argue that the Magistrate Judge’s

reliance on Love v. Franklin Cnty. Kentucky, No. 3:18-cv-00023, 2019 WL 1387692, at *6 (E.D.

Ky. March 27, 2019), is misplaced because the Love case involved a pregnant woman in labor,

about to give birth, and the defendant failed to intervene. The Court agrees with Defendants.

This is not the same situation as Love and Plaintiffs here have not alleged that Defendants Eddy

and GCIHCA have committed any actual acts against them, nor is it alleged that they implicitly

authorized, approved, or knowingly acquiesced in providing medical care, or the lack thereof.

By Plaintiffs’ own words, they alleged merely general “supervision and oversight” by Defendant

Hannah. Further, the language cited by the Magistrate Judge shows that Plaintiff Bragg’s Hep-C

is being monitored, with lab work done as ordered by his treating physician. (Doc. 45 at 10).

There have been no allegations by Plaintiffs, like those in Love, that Plaintiffs were suffering

from any urgent medical condition that was ignored or not being treated. Plaintiffs here were

under ongoing care.

       Accordingly, the Court sustains Defendants’ objection and grants Defendants Eddy and

GCIHCA’s Motion to Dismiss on the theory of respondeat superior.

       With respect to the medical deliberate indifference claim against Defendant Dr. Janice

Douglas, Defendants again assert the Magistrate Judge erred in recommending that the Motion to

Dismiss this claim be denied. Defendants argue that Plaintiffs are receiving treatment for their


                                                 2
Hep-C, but they desire more aggressive treatment.

       The parties do not dispute that Hepatitis C is a serious medical condition, satisfying the

objective component of this claim. However, there is a dispute as to the subjective component.

The Court is concerned that Plaintiffs’ Complaint lacks the allegations that their Hepatitis C is

not being treated. Generally, in the individual Plaintiffs’ cases, they are being monitored and

treated. In Watson v. Mohr, Civil Action 2:17-cv-457, 2017 U.S. LEXIS 205479 (S.D. Ohio

2017), the district court declined to second guess the judgment of the prison’s medical providers,

finding that the defendants had not ignored plaintiff’s Hep-C or rendered “medical treatment . . .

so woefully inadequate as to amount to no treatment at all.” Id. (quoting Alspaugh v. McConnell,

643 F.3d 162, 169 (6th Cir. 2011)). Rather, the Sixth Circuit considers the subjective component

to be satisfied where defendants recklessly disregard a substantial risk to a plaintiff’s health.

Parsons v. Caruso, 491 F. App’x 597, 603 (6th Cir. 2012). Furthermore, “a difference of

opinion between [a prisoner] and the prison health care providers and a dispute over the

adequacy of [a prisoner’s] treatment . . . does not amount to an Eighth Amendment claim.”

Apanovitch v. Wilkinson, 32 F. App’x 704, 707 (6th Cir. 2002).

       The Court again disagrees with the Magistrate Judge and finds that Plaintiffs’ Complaint

fails to plead the subjective component of a medical deliberate indifference claim. Plaintiffs’

merely disagree with the course of treatment, but have failed to allege that Defendants have

ignored their condition. Accordingly, Defendants’ objection is sustained and their Motion to

Dismiss this claim is granted.

       Therefore, for the reasons set forth above, Defendants’ Objections are hereby

SUSTAINED. The remaining issues addressed in the Report and Recommendation, and not the


                                                  3
subject of Defendants’ Objections are hereby ADOPTED and AFFIRMED. Interested Party,

the State of Ohio, and Defendants’ Motions to Dismiss is hereby GRANTED.

       Plaintiffs’ Motion to Appoint Class Counsel (Doc. 4) and Plaintiffs’ Motion to Certify

Claims as a Class Action (Doc. 5) are DENIED WITHOUT PREJUDICE.

       The Clerk shall remove Documents 4, 5, 15, and 20 from the Court’s pending motions

list. Judgment shall be entered in favor of the moving Defendants, the State of Ohio, Ohio

Department of Rehabilitation and Correction, Andrew Eddy, David Hannah, and Janice Douglas.

              IT IS SO ORDERED.

                                                    /s/ George C. Smith__________________
                                                    GEORGE C. SMITH, JUDGE
                                                    UNITED STATES DISTRICT COURT




                                               4
